


Exhibit 10.10


ALLIED NEVADA GOLD CORP.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
EFFECTIVE FEBRUARY 2, 2012




1.
Purpose and Adoption of Plan

(a)Adoption: Allied Nevada Gold Corp. adopted the Allied Nevada Gold Corp.
Supplemental Executive Retirement Plan (“SERP”) effective February 2, 2012 (the
“Plan”). The Plan is an unfunded top-hat deferred compensation arrangement.
Benefits under the Plan shall be paid solely from the general assets of the
Company, although assets used to fund benefits may be informally set aside at
the discretion of the Company.
(b)Purpose: The Plan is designed to provide certain benefits to a select group
of management or highly compensated employees. Such benefits will be distributed
by the Company upon a Change in Control of the Company, a Separation from
Service, the termination of the Plan, or a Participant’s death, or Disability.
Specifically, the Plan is primarily intended to enable the Company to provide,
at its discretion, a contribution to a select group of management or highly
compensated employees whose pre-tax deferral opportunities to the Allied Nevada
Gold Corp. 401(k) Plan are limited by the Code Section 401(a)(17) annual
compensation limit. Notwithstanding this intent, the Company may expand the
purpose and use of this Plan at its sole discretion.
2.
Definitions



For purposes of the Plan, the following terms shall have the following meanings
unless a different meaning is plainly required by the context:
(a) “Account” shall mean an account established and maintained by the Company in
its books and records to reflect the interest of a Participant in the Plan, and
any adjustments thereto arising from any other credits or charges for the
benefit of the Participant.
(b) “Administrative Committee” shall have the meaning set forth in Section 7(a).
(c)“Annual Rate of Return” shall mean an applicable rate of return per annum
determined by the Compensation Committee of the Board of Directors in its sole
discretion.
(d)“Arbitrable Dispute” shall have the meaning set forth in Section 7(h)(vii).
(e) “Beneficiary” shall mean any person, estate, trust, or organization entitled
to receive any payment under the Plan upon the death of a Participant pursuant
to Section 6(c).
(f)“Board of Directors” shall mean the Board of Directors of the Company.
(g) “Change in Control” shall mean the occurrence of any one or more of the
following events:
(i)less than fifty percent (50%) of the Board of Directors being composed of
Continuing Directors;
(ii)any Person, entity or group of Persons or entities acting jointly or in
concert (an “Acquiror”) acquires control (including, without limitation, the
right to vote or direct the voting) of Voting Securities of the Company which,
when added to the Voting Securities owned of record or beneficially by the
Acquiror or which the Acquiror has the right to vote or in respect of which the
Acquiror has the right to direct the voting, would entitle the Acquiror and/or
associates and/or affiliates of the Acquiror (as such terms are defined in the
Securities Act) to cast or to direct the casting of thirty percent (30%) or more
of the votes attached to all of the Company’s outstanding Voting Securities
which may be cast to elect directors of the Company or the successor corporation
(regardless of whether a meeting has been called to elect directors);
(iii)the shareholders of the Company approve all necessary resolutions required
to permit any Person to accomplish the result set forth in paragraph (ii),
above, even if the securities have not yet been issued to or transferred to that
Person;
(iv)the Company shall sell or otherwise transfer, including by way of the grant
of a leasehold interest or joint venture interest (or one or more subsidiaries
of the Company shall sell or otherwise transfer, including without limitation by
way of the grant of a leasehold interest or joint venture interest) property or
assets



--------------------------------------------------------------------------------




(1)
aggregating more than fifty percent (50%) of the consolidated assets (measured
by either book value or fair market value) of the Company and its subsidiaries
as of the end of the most recently completed financial year of the Company, or

(2)
which during the most recently completed financial year of the Company
generated, or during the then current financial year of the Company are expected
to generate, more than fifty percent (50%) of the consolidated operating income
or cash flow of the Company, to any other Person or Persons, in which case the
Change of Control shall be deemed to occur on the date of transfer of the assets
representing one U.S. dollar (US$1) more than fifty percent (50%) of the
consolidated assets in the case of clause (1) or fifty percent (50%) of the
consolidated operating income or cash flow in the case of clause (2), as the
case may be; or

(v)the shareholders of the Company approve all necessary resolutions required to
permit any Person to accomplish the result set forth in paragraph (iv) above.
For the purposes of the foregoing, “Voting Securities” means shares and any
other shares entitled to vote for the election of directors and shall include
any security, whether or not issued by the Company, which are not shares
entitled to vote for the election of directors but are convertible into or
exchangeable for shares which are entitled to vote for the election of directors
including any options or rights to purchase such shares or securities.
Notwithstanding the foregoing or any other provision of the Plan, no “Change of
Control” will be deemed to occur if the discussions or negotiations that led to
or resulted in the acquisition, sale, transfer, or business combination
described in paragraphs (ii), (iii), (iv), or (v) above were initiated for the
purpose of effectuating such acquisition, sale, transfer, or business
combination by the Company or any of its affiliates or any of their respective
advisors acting at the direction of the Company and any of its affiliates.
(h)“Claimant” shall have the meaning set forth in Section 7(h)(i).
(i)“Code” shall mean the Internal Revenue Code of 1986, as amended, including
any successor statute.
(j)“Company” shall mean Allied Nevada Gold Corp., a corporation incorporated in
Nevada, and any of its successors.
(k)“Compensation Committee” shall mean the Compensation Committee, or any
subcommittee thereof, of the Board of Directors.
(l)“Continuing Director” shall mean either:
(i)An individual who is a member of the Board of Directors on the Effective Date
of the Plan; or
(ii)    An individual who becomes a member of the Board of Directors, subsequent
to the Effective Date of the Plan, with the agreement of at least a majority of
the Continuing Directors who are members of the Board of Directors on the date
that the individual became a member of the Board of Directors.
(m) “Disability” or “Disabled” shall mean a Participant:
(i)is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or
(ii)is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Employees.
(n) “Domestic Relations Order” shall mean a “domestic relations order” as
defined in Code section 414(p)(1)(B).
(o)“Effective Date” shall mean February 2, 2012.
(p)“Employee” shall mean any person who is employed by the Company.
(q)“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
(r)“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended from time to time.

 
2
Allied Nevada Gold Corp. Supplemental Executive Retirement Plan




--------------------------------------------------------------------------------




(s) “Participant” shall mean an Employee or former Employee of the Company who
is eligible to receive benefits under the Plan.
(t) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof; however, a Person
does not include:
(i)the Company or any of its affiliates;
(ii)a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its affiliates;
(iii)an underwriter temporarily holding securities pursuant to an offering of
such securities; or
(iv)a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportion as their ownership of shares of
Common Stock
(u) “Plan” shall mean the Allied Nevada Gold Corp. Supplemental Executive
Retirement Plan, as amended from time to time.
(v)“Plan Administrator” shall have the meaning set forth in Section 7(a).
(w)“Plan Year” shall mean the twelve (12) month period commencing January 1st
and ending on December 31st, except that the first Plan Year shall be the
Effective Date through December 31, 2012.
(x)“Relevant” shall have the meaning set forth in Section 7(h)(iv)(A).
(y) “Separation from Service” shall mean a Participant’s separation from service
as an Employee of the Company under Code Section 409A including the Treasury
Regulations and other guidance issued thereunder other than for death or
Disability. A transfer of employment within or among any entities in the same
controlled group as the Company (as determined under Code Sections 414(b) or
(c), as applied under Code Section 409A(d)(6) and applicable Treasury
Regulations) shall not constitute a Separation from Service. A Separation from
Service shall occur on the date where the level of services provided by a
Participant after such date permanently decreases to no more than 20 percent of
the average level of services performed over the immediately preceding 36-month
period (or the full period of services to the Company if the Participant has
been providing services to the Company for less than 36 months).
(z)“Specified Employee” shall mean a “specified employee” with respect to the
Company (or a controlled group member (as determined under Code Sections 414(b)
or (c), as applied under Code Section 409A(d)(6) and applicable Treasury
Regulations)) determined pursuant to procedures adopted by the Company in
compliance with Code Section 409A and Treasury Regulation Section 1.409A-1(i) or
any successor provision.
(aa) “Trust” shall have the meaning set forth in Section 5(a).
3.
Eligibility

(a)Eligibility Requirements. Any Employee who is a member of a select group of
management or highly compensated employees that has income sourced to services
provided in the United States, as designated by the Administrative Committee in
its sole and absolute discretion, shall be eligible to become a Participant upon
his or her selection by the Administrative Committee and notification thereof.
(b)Ineligible Participant. If the Administrative Committee determines that a
Participant is no longer eligible to participate in the Plan, the Company’s
contributions for the Participant will cease and no additional contributions
will be made under the Plan until it is again determined that he or she is
eligible to participate.
4.
Discretionary Employer Contributions

(a)Discretionary Contribution. The Company may credit, from time to time, a
discretionary Company contribution to a Participant’s Account. Such
contributions may vary by individual Participant or by group as determined by
the Administrative Committee in its sole discretion. The amount of the
discretionary Company contribution, if any, shall be credited to the Account of
a Participant and shall be communicated to each Participant as soon as
reasonably practicable following the approval of the contribution. The Company
shall have complete discretion to place amounts, if any, into the Participant’s
Account. Nothing in this section, or any other provision of the Plan shall be
read to require the Company to make any minimum or maximum amount of
contributions.

 
3
Allied Nevada Gold Corp. Supplemental Executive Retirement Plan




--------------------------------------------------------------------------------




(b)Vesting Schedule. Amounts contributed under Section 4(a) to a Participant’s
Account shall become vested immediately upon being credited to the Participant’s
account.
5.
Investment of Account

(a)Rabbi Trust. A rabbi trust (the “Trust”) may be established in connection
with the Plan, in the complete and absolute discretion of the Administrative
Committee. In such case, the Company shall transfer all discretionary cash
amounts credited by the Company to a Participant’s Account to the Trust.
Notwithstanding the foregoing, the Company shall establish a Trust on or before
consummation of a Change in Control. The Trust will be irrevocable and will
terminate on the earlier to occur of (i) all funds having been distributed from
the Trust, or (ii) the date all obligations under the Plan have been satisfied.
The Trust will provide that the assets of the Trust will be distributed only to
or for the benefit of the Participants or their beneficiaries unless the
insolvency provisions of the Trust apply. The Company will appoint an
independent trustee for the Trust and will enter into a trust agreement, in form
and substance acceptable to the Company, with the Trustee. The Administrative
Committee shall select the initial independent trustee. Any payments by the
Trust of benefits provided to a Participant under the Plan shall be considered
payment by the Company and shall discharge the Company of any further liability
under the Plan for such payments.
(b)Return on Account. Amounts contributed under Section 4(a) to a Participant’s
Account are eligible to realize the Annual Rate of Return. Additions, if any, to
a Participant’s account will be credited to such Account in a reasonably
practicable manner determined by the Administrative Committee on an annual
basis. Notwithstanding the preceding, the Board of Directors, in its sole
discretion, may determine the Annual Rate of Return for any year, and nothing in
this Section 5(b) shall be construed as requiring any rate of return.
6.
Distribution of Accounts

(a)Distribution upon Separation From Service.
(i)Generally. Upon a Participant’s Separation from Service, the Account
attributable to such Participant shall be distributed to the Participant in a
lump sum. Subject to Section 6(a)(ii), all payments and deliveries due under
this Section 6(a)(i) shall be made as soon as reasonably feasible following the
date of a Participant’s Separation from Service, but in no event later than
sixty (60) days following such date; provided that, if such sixty-day period
ends in the taxable year following the year in which the Separation from Service
occurs, the Participant shall not have the right to designate the year of
payment.
(ii)Distributions to Specified Employees. Notwithstanding the foregoing,
distributions to a Specified Employee as a result of Separation from Service
shall be made as soon as practicable, but not before the six-month anniversary
of the date of the Separation from Service, or, if earlier, the date of death of
the Specified Employee.
(b)Distribution upon Death. Upon the death of a Participant prior to the payment
of his or her Account, his or her Account for which payment has not commenced
shall be paid to the Participant’s Beneficiary in a lump sum with such payment
to be made within sixty (60) days following the date of the Participant’s death;
provided that, if such sixty-day period ends in the taxable year following the
year in which the Participant’s death occurs, neither the Participant nor the
Beneficiary shall have the right to designate the year of payment.
(c)Beneficiary Designation. A Participant may designate a Beneficiary or
Beneficiaries, and a contingent Beneficiary or Beneficiaries, to receive the
undistributed portion of his or her Account if he or she dies before
distribution is completed. In the event a Beneficiary designation is not on file
or all designated Beneficiaries are deceased or cannot be located, payment will
be made to the Participant’s estate. The Beneficiary designation may be changed
by the Participant or former Participant at any time without the consent of the
prior Beneficiary or Beneficiaries.
(d)Distribution upon Disability. Upon the Disability of a Participant prior to
the payment of his or her Account, his or her Account for which payment has not
commenced shall be paid to the Participant in a lump sum with such payment to be
made within ninety (90) days following the date on which the Participant becomes
Disabled; provided that, if such ninety-day period ends in the taxable year
following the year in which the Participant becomes Disabled, the Participant
shall not have the right to designate the year of payment.
(e)Distribution Pursuant to a Domestic Relations Order. The Administrative
Committee is authorized to make any payments directed by a Domestic Relations
Order in any action in which the Plan or the Administrative Committee has been
named as a party. In addition, if a court determines that a spouse or former
spouse of a Participant has an interest in the Participant’s benefits under the
Plan in connection with a property settlement or otherwise, the Administrative
Committee, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse.

 
4
Allied Nevada Gold Corp. Supplemental Executive Retirement Plan




--------------------------------------------------------------------------------




(f)Distribution upon Change in Control. Upon a Change in Control of the Company,
a Participant shall be paid his Account in a lump sum within sixty (60) days
following the date on which the Change in Control occurs; provided that, if such
sixty-day period ends in the taxable year following the year in which the Change
in Control occurs, the Participant shall not have the right to designate the
year of payment. However, in the event such Change in Control is not a payment
event under Code Section 409A and the Treasury Regulations promulgated
thereunder, payment of the Participant’s Account shall be made at the first to
occur of any event following the Change in Control that would permit
distribution under Code Section 409A(a)(2)(A) and the Plan.
(g)Distribution in the Event of Taxation.
(i)If, for any reason, it has been determined that the Plan fails to meet the
requirements of Code Section 409A and the Treasury Regulations promulgated
thereunder, and the failure is not or cannot be corrected under an Internal
Revenue Service correction program for such failure, the Administrative
Committee shall distribute to the Participant the portion of the Participant’s
Account(s) that is required to be included in income as a result of the failure
of the Plan to comply with the requirements of Code Section 409A and the
Treasury Regulations promulgated thereunder.
(ii)If, for any reason, it is determined that the Participant owes FICA tax, not
otherwise satisfied, with respect to an amount deferred under the Plan before
the amount is otherwise payable or made available to the Participant, the
Administrative Committee may distribute an amount to the Participant (in the
form of withholding pursuant to provisions of applicable law or by distributions
directly to the Participant) to cover such FICA tax amount and any income tax at
source on wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of the
payment of the FICA amount (as well as the pyramiding Code Section 3401 wages
and taxes), provided that the amount so distributed may not exceed the aggregate
FICA amount and the income tax withholding amount related to such FICA amount.
(h)Distribution Events. A Participant’s Account, or, if applicable, a portion
thereof, shall be distributed on or based on the first to occur of: (A) the
Participant’s Death, (B) the Participant’s Disability, (C) the receipt of a
Domestic Relations Order requiring distribution, (D) a Change in Control, (E)
income inclusion due to failure to comply with Code Section 409A, or (F) a Plan
termination pursuant to Section 8(c).
(i)Form of Distribution. Distributions made to a Participant with respect to
their Account shall be paid in cash.
7.
Administration of Plan

(a)Authorization of Administrative Committee or Plan Administrator. The
Compensation Committee may appoint an Administrative Committee to administer the
Plan or, if no Administrative Committee is appointed by the Compensation
Committee, the Compensation Committee shall administer the Plan. If an
Administrative Committee is not appointed by the Compensation Committee, then
the term Administrative Committee as used herein shall mean the Compensation
Committee. The Administrative Committee may select one or more persons to serve
as the Plan Administrator. The Plan Administrator shall have authority to
perform any act that the Administrative Committee may perform under the Plan,
except to the extent (if any) that the Administrative Committee specifies
limitations on the Plan Administrator’s authority. Any person selected to serve
as the Plan Administrator may, but need not be, an employee or officer of the
Company or a member of the Administrative Committee. However, if a Participant
is serving as the Plan Administrator, such person may not decide or vote on a
matter affecting his or her interest as a Participant. The Plan Administrator
may resign or be removed by the Administrative Committee and a new Plan
Administrator may be appointed by the Administrative Committee. Any
determination or action of the Plan Administrator may be made or taken by a
majority of the members present at any meeting thereof, or without a meeting by
resolution or written memorandum concurred in by a majority of the members.
(b)No Compensation. No member of the Administrative Committee or, if appointed,
Plan Administrator shall receive any compensation from the Plan for his or her
service.
(c)Powers of the Administrative Committee. The Administrative Committee shall
administer the Plan in accordance with its terms and shall have all powers
necessary to carry out the provisions of the Plan more particularly set forth
herein, it shall have full discretion to interpret the Plan and determine all
questions arising in the administration, interpretation and application of the
Plan. Any such determination by it shall be conclusive and binding on all
persons. It may adopt such regulations as it deems desirable for the conduct of
its affairs. It may appoint such accountants, counsel, actuaries, specialists
and other persons as it deems necessary or desirable in connection with the
administration of this Plan, and shall be the agent for the service of process.
(d)Expense Reimbursement. The Administrative Committee shall be reimbursed by
the Company for all reasonable expenses incurred by it in the fulfillment of its
duties. Such expenses shall include any expenses incident to its

 
5
Allied Nevada Gold Corp. Supplemental Executive Retirement Plan




--------------------------------------------------------------------------------




functioning, including, but not limited to, fees of accountants, counsel,
actuaries, other specialists and other costs of administering the Plan.
(e)General Duties of the Administrative Committee.
(i)The Administrative Committee is responsible for the daily administration of
the Plan. It may appoint other persons or entities to perform any of its
fiduciary functions. The Administrative Committee and any such appointee may
employ advisors and other persons necessary or convenient to help it carry out
its duties. The Administrative Committee shall review the work and performance
of each such appointee, and shall have the right to remove any such appointee
from his or her position. Any person, group of persons or entity may serve in
more than one fiduciary capacity.
(f)The Administrative Committee shall maintain accurate and detailed records and
accounts of Participants and of their rights under the Plan and of all receipts,
disbursements, transfers and other transactions concerning the Plan. Such
accounts, books and records relating thereto shall be open at all reasonable
times to inspection and audit by the Board of Directors and by persons
designated thereby.
(g) The Administrative Committee shall take all steps necessary to ensure that
the Plan complies with the law at all times. These steps shall include such
items as the preparation and filing of all documents and forms required by any
governmental agency; maintaining adequate Participant records; recording and
transmitting all notices required to be given to Participants and their
Beneficiaries; receiving and disseminating, if required, reports and information
from the Company; and doing such other acts as determined to be necessary or
appropriate for the proper administration of the Plan. The Administrative
Committee shall keep a record of all of its proceedings and acts, and shall keep
all such books of account, records and other data as may be necessary for proper
administration of the Plan. The Administrative Committee shall notify the
Company upon its request of any action taken by it, and when required, shall
notify any other interested person or persons.
(h)Claims Procedures. The procedures for filing claims for payments under the
Plan are described below:
(i)Presentation of Claim. It is the intent of the Company to make payments under
the Plan without the Participant having to complete or submit any claim forms.
However, any Participant or Beneficiary who believes he or she is entitled to a
payment under the Plan may submit a claim for payment to the Administrative
Committee. Any claim for payments under the Plan must be made by the Participant
or his Beneficiary in writing and state the Claimant’s name and nature of
benefits payable under the Plan. The Claimant’s claim shall be deemed to be
filed when delivered to the Administrative Committee which shall make all
determinations as to the right of any person(s) to benefits hereunder. Claims
for benefits under this Plan shall be made by the Participant, his or her
Beneficiary or a duly authorized representative thereof (“Claimant”). If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the benefit or other determination desired by the
Claimant. The claim must be accompanied with sufficient supporting documentation
for the benefit or other determination requested by the Claimant.
(ii)Notification of Decision.
(A)Claim for benefits other than upon Disability. If the claim is wholly or
partially denied, the Administrative Committee shall provide written or
electronic notice thereof to the Claimant within a reasonable period of time,
but not later than ninety (90) days after receipt of the claim. An extension of
time for processing the claim for benefits is allowable if special circumstances
require an extension, but such an extension shall not extend beyond one hundred
eighty (180) days from the date the claim for benefits is received by the
Administrative Committee. Written notice of any extension of time shall be
delivered or mailed to the Claimant within ninety (90) days after receipt of the
claim and shall include an explanation of the special circumstances requiring
the extension and the date by which the Administrative Committee expects to
render the final decision.
(B)Claim for benefits upon Disability. If the claim is wholly or partially
denied, the Administrative Committee shall provide written or electronic notice
thereof to the Claimant within a reasonable period of time, but not later than
forty-five (45) days after receipt of the claim. An initial extension of time
for processing the claim for benefits is allowable if necessary due to
circumstances beyond the Administrative Committee’s control, but such an initial
extension shall not extend beyond ninety (90) days from the date the claim for
benefits is received by the Administrative Committee. Written notice of the
initial extension of time shall be delivered or mailed to the Claimant within
forty-five (45) days after receipt of the claim and shall include an explanation
of the circumstances requiring the extension, the date by which the
Administrative Committee expects to render the final decision, the standards on
which entitlement to a benefit is based, unresolved issues that prevent a
decision and any additional information needed to resolve these issues. If prior
to the end of the initial extension, the Administrative Committee determines
that, due to matters beyond its control, a decision cannot be rendered within

 
6
Allied Nevada Gold Corp. Supplemental Executive Retirement Plan




--------------------------------------------------------------------------------




the first thirty (30) day extension period, the period for making the
determination may be extended for up to an additional thirty (30) days. Written
notice of the additional extension of time shall be delivered or mailed to the
Claimant within the initial extension period and shall include an explanation of
the circumstances requiring the extension, the date by which the Administrative
Committee expects to render the final decision, the standards on which
entitlement to a benefit is based, unresolved issues that prevent a decision and
any additional information needed to resolve these issues. The Claimant shall
have forty-five (45) days to provide such additional information.
(C)Required content of the Notice of Adverse Benefit Determination.
(1)In general. The notice of adverse benefit determination shall:
a)specify the reason or reasons the claim was denied;
b)reference the pertinent Plan provisions upon which the decision was based;
c)describe any additional material or information necessary for the Claimant to
perfect the claim, and an explanation of why such material or information is
necessary;
d)indicate the steps to be taken by the Claimant if a review of the denial is
desired, including the time limits applicable thereto; and
e)contain a statement of the Claimant’s right to bring a civil action under
ERISA in the event of an adverse determination on review.
If notice of the adverse benefit determination is not furnished in accordance
with the preceding provisions of this Section, the claim shall be deemed
accepted and payment shall be made to the Claimant in accordance with the claim.
(iii)Claim for disability benefits. The notice of adverse benefit determination
shall, in addition to the information specified in 7(h)(ii)(C) above, disclose
any internal rule, guidelines, protocol or similar criterion relied on in making
the adverse determination or a statement that such information will be provided
free of charge upon request.
(iv)Review of a Denied Claim.
(A)Claim for benefits other than upon disability. If a claim is denied and a
review is desired, the Claimant shall notify the Administrative Committee in
writing within sixty (60) days after receipt of written notice of a denial of a
claim. In requesting a review, the Claimant may submit any written comments,
documents, records, and other information relating to the claim, the Claimant
feels are appropriate. The Claimant shall, upon request and free of charge, be
provided reasonable access to, and copies of, all documents, records and other
information that, with respect to the Claimant’s claim for benefits (1) was
relied upon in making the benefit determination, (2) was submitted, considered,
or generated in the course of making the benefit determination, whether or not
actually relied upon in making the determination; or (3) demonstrates compliance
with the administrative processes and safeguards of this claims procedure
(sometimes referred to for purposes of this Section 7(h) as “Relevant”). The
Administrative Committee shall review the claim taking into account all
comments, documents, records and other information submitted by the Claimant,
without regard to whether such information was submitted or considered in the
initial benefit determination.
(B)Claim for benefits upon disability. The review procedures in Section
7(h)(iii)(A) above shall apply, except the Claimant shall notify the
Administrative Committee in writing within one hundred eighty (180) days after
receipt of written notice of a denial of a claim, and no deference shall be
given to the initial benefit determination. The review shall be conducted by a
different individual than the person who made the initial benefit determination
or a subordinate of that person. The following procedures will apply to the
review of an adverse benefit determination:
(1)In the case of a claim denied on the grounds of a medical judgment, the
Administrative Committee will consult with a health professional with
appropriate training and experience. The health care professional who is
consulted on review will not be the same individual who was consulted, if any,
regarding the initial benefit determination or a subordinate of that individual.
(2)A Claimant shall, on request and free of charge, be given reasonable access
to, and copies of, all documents, records, and other information Relevant to the
Claimant’s claim for benefits. If the advice of a medical or vocational expert
was obtained in connection with the initial benefit determination, the names of
each

 
7
Allied Nevada Gold Corp. Supplemental Executive Retirement Plan




--------------------------------------------------------------------------------




such expert shall be provided on request by the Claimant, regardless of whether
the advice was relied on by the Administrative Committee.
(v)Decision on Review.
(A)Claim for benefits other than upon disability. The Administrative Committee
shall provide the Claimant with written notice of its decision on review within
a reasonable period of time, but not later than sixty (60) days after receipt of
a request for a review. An extension of time for making the decision on the
request for review is allowable if special circumstances shall occur, but such
an extension shall not extend beyond one hundred twenty (120) days from the date
the request for review is received by the Administrative Committee. Written
notice of the extension of time shall be delivered or mailed to the Claimant
within sixty (60) days after receipt of the request for review, indicating the
special circumstances requiring an extension and the date by which the
Administrative Committee expects to render a determination.
(B)Claim for benefits upon disability. The Administrative Committee shall
provide the Claimant with written notice of its decision on review within a
reasonable period of time, but not later than forty-five (45) days after receipt
of a request for a review. An extension of time for making the decision on the
request for review is allowable if special circumstances shall occur, but such
an extension shall not extend beyond ninety (90) days from the date the request
for review is received by the Administrative Committee. Written notice of the
extension of time shall be delivered or mailed to the Claimant within forty-five
(45) days after receipt of the request for review, indicating the special
circumstances requiring an extension and the date by which the Administrative
Committee expects to render a determination.
(C)Required content of the Notice of Adverse Benefit Determination.
(1)In general. In the event of an adverse benefit determination on review, the
notice thereof shall (i) specify the reason or reasons for the adverse
determination; (ii) reference the specific provisions of this Plan on which the
benefit determination is based; (iii) contain a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of all records and other information Relevant to the Claimant’s claim for
benefits; (iv) a statement describing any voluntary appeal procedures offered by
the Plan, including the arbitration procedures in Section 7(h)(vi); and
(v) inform the Claimant of the right to bring a civil action under the
provisions of ERISA. If notice of the adverse benefit determination is not
furnished in accordance with the preceding provisions of this Section, the claim
shall be deemed accepted and payment shall be made to the Claimant in accordance
with the claim.
(2)Claim for disability benefits. The notice of adverse benefit determination
shall, in addition to the information specified in 7(h)(ii)(C)(1) above,
(i) disclose any internal rule, guidelines, protocol or similar criterion relied
on in making the adverse determination or a statement that such information will
be provided free of charge upon request, and (ii) include the following
statement: “You and your Plan may have other voluntary alternative dispute
resolution options, such as mediation. One way to find out what may be available
is to contact your local U.S. Department of Labor Office and your State
insurance regulatory agency.”
(vi)Preservation of Remedies. After exhaustion of the claims procedure as
provided herein, nothing shall prevent the Claimant from pursuing any other
legal or equitable remedy otherwise available, including the right to bring a
civil action under Section 502(a) of ERISA, if applicable.
(vii)Elective Arbitration. If a Claimant’s claim described in Section 7(h)(i) is
denied pursuant to Sections 7(h)(ii) and 7(h)(iv) (an “Arbitrable Dispute”), the
Claimant may, in lieu of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA, and as the Claimant’s only further recourse, submit the
claim to final and binding arbitration in the city of Reno, State of Nevada,
before an experienced employment arbitrator selected in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association.
Except as otherwise provided in this Section 7(h)(vi) or Section 7(h)(viii),
each party shall pay the fees of their respective attorneys, the expenses of
their witnesses and any other expenses connected with the arbitration, but all
other costs of the arbitration, including the fees of the arbitrator, costs of
any record or transcript of the arbitration, administrative fees and other fees
and costs shall be paid in equal shares by each party (or, if applicable, each
group of parties) to the arbitration. In any Arbitrable Dispute in which the
Claimant prevails, the Company shall reimburse the Claimant’s reasonable
attorneys fees and related expenses. Related expenses shall include, but not be
limited to, witness expenses, fees of the arbitrator, costs of any record or
transcript of the arbitration, administrative fees and other fees and expenses
connected with the arbitration. Arbitration in this manner shall be the
exclusive remedy for any Arbitrable Dispute for which an arbitration is elected.
The arbitrator’s decision or award shall be fully enforceable and subject to an
entry of judgment by a court of competent jurisdiction. Should any party attempt
to resolve an Arbitrable Dispute for

 
8
Allied Nevada Gold Corp. Supplemental Executive Retirement Plan




--------------------------------------------------------------------------------




which an arbitration is elected by any method other than arbitration pursuant to
this Section, the responding party shall be entitled to recover from the
initiating party all damages, expenses and attorneys fees incurred as a result.
(viii)Legal Action. Prior to a Change in Control, except to enforce an
arbitrator’s award, no actions may be brought by a Claimant in any court with
respect to an Arbitrable Dispute that is arbitrated.
(ix)Following a Change in Control. Upon the occurrence of a Change in Control,
an independent party selected jointly by the Participants in the Plan prior to
the Change in the Control and the Administrative Committee or other appropriate
person shall assume all duties and responsibilities of the Administrative
Committee under this Section 7(h) and actions may be brought by a Claimant in
any appropriate court with respect to an Arbitrable Dispute that is arbitrated.
After a Change in Control, if any person or entity has failed to comply (or is
threatening not to comply) with any of its obligations under the Plan, or takes
or threatens to take any action to deny, diminish or to recover from any
Participant the benefits intended to be provided thereunder, the Company shall
reimburse the Participant for reasonable attorneys fees and related costs
incurred in the pursuance or defense of the Participant’s rights. If the
Participant does not prevail, attorneys fees shall also be payable under the
preceding sentence to the extent the Participant had reasonable justification
for pursuing its claim, but only to the extent that the scope of such
representation was reasonable.
(x)Preservation of Remedies. After exhaustion of the claims procedure as
provided herein, nothing shall prevent the claimant from pursuing any other
legal or equitable remedy otherwise available, including the right to bring a
civil action under Section 502(a) of ERISA, if applicable.
8.
Miscellaneous Provisions

(a)No Alienation. Subject to Section 6(c), neither the Participant, his
Beneficiary, nor his legal representative shall have any rights to commute,
sell, assign, transfer or otherwise convey the right to receive any payments
hereunder, which payments and the rights thereto are expressly declared to be
nonassignable and nontransferable. Any attempt to assign or transfer the right
to payments of this Plan shall be void and have no effect.
(b)Unsecured General Creditor. The Plan shall at all times be considered
entirely unfunded for both tax purposes and for purposes of Title I of ERISA and
no provision shall at any time be made with respect to segregating assets of any
Participant for payment of any amounts hereunder. The Plan constitutes a mere
promise of the Company to make payments to Participants in the future and,
subject to Section 5(a), Participants have rights only as unsecured general
creditors of the Company.
(c)Amendment and Termination. The Plan may be amended, modified, or terminated
by the Administrative Committee in its sole discretion at any time and from time
to time; provided, however, that no such amendment, modification, or termination
shall impair any rights to benefits under the Plan prior to such amendment,
modification, or termination; further, provided, that any termination of the
Plan and any distributions made in connection with such termination shall, in
each case, be made in accordance with the requirements of Code Section 409A and
Treasury Regulation Section 1.409A-3(j)(4)(ix).
(d)No Effect on Other Benefits. It is expressly understood and agreed that the
payments made in accordance with the Plan are in addition to any other benefits
or compensation to which a Participant may be entitled or for which he or she
may be eligible, whether funded or unfunded, by reason of his or her employment
by the Company.
(e)No Tax Representations. The Company makes no representation with respect to
the state, federal, financial, estate planning or the securities implications of
the Plan. Participants should consult with their own tax, financial and legal
advisors with respect to their participation in the Plan.
(f)Income Tax Withholdings. There shall be deducted from each payment under the
Plan the amount of any tax required by any governmental authority to be withheld
and paid over by the Company to such governmental authority for the Account of
the person entitled to such distribution.
(g)No Effect on Employment. No provision of this Plan shall be construed to
affect in any manner the existing rights of the Company to suspend, terminate,
alter, modify, whether or not for cause, the employment relationship of the
Participant and the Company.
(h)Governing Law; Jurisdiction. The validity, construction, and effect of the
Plan and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Nevada, without giving effect to any
state’s principles of conflicts of laws to the extent not pre-empted by federal
law. The enforcement or interpretation of the Plan and any disputes under or
arising out of the Plan shall be submitted to the exclusive jurisdiction and
venue of the federal and state courts located in the County of Washoe, Nevada.

 
9
Allied Nevada Gold Corp. Supplemental Executive Retirement Plan




--------------------------------------------------------------------------------




(i)Code Section 409A. All Accounts under the Plan that are intended to be
“deferred compensation” subject to Section 409A shall be interpreted,
administered and construed to comply with Section 409A, and all Accounts under
the Plan that are intended to be exempt from Section 409A shall be interpreted,
administered and construed to comply with and preserve such exemption. The
Administrative Committee shall have full authority to give effect to the intent
of the foregoing sentence. To the extent necessary to give effect to this
intent, in the case of any conflict or potential inconsistency between the Plan
and a provision of any Account, the Plan shall govern. Notwithstanding the
foregoing, neither the Company nor any member of the Administrative Committee
shall have any liability to any person in the event Code Section 409A applies to
any Account in a manner that results in adverse tax consequences for the
Participant or any of his or her Beneficiaries.
(j)Construction. The captions and numbers preceding the sections of the Plan are
included solely as a matter of convenience of reference and are not to be taken
as limiting or extending the meaning of any of the terms and provisions of the
Plan. Whenever appropriate, words used in the singular shall include the plural
or the plural may be read as the singular.
(k)Severability. In the event that any provision of the Plan shall be declared
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions of the Plan but shall be fully severable, and
the Plan shall be construed and enforced as if said illegal or invalid provision
had never been inserted herein.
    
IN WITNESS WHEREOF, to record the adoption of this Plan, effective February 2,
2012, the undersigned, being duly authorized to act on behalf of the Board of
Directors of Allied Nevada Gold Corp. has executed this document this 2nd day of
February, 2012.
    
Name:
/s/ Rebecca A. Rivenbark
Title:
Corporate Secretary




 
10
Allied Nevada Gold Corp. Supplemental Executive Retirement Plan


